Name: Commission Regulation (EEC) No 3139/88 of 12 October 1988 fixing the level of the intervention threshold for lemons for the 1988/89 marketing year in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 280/ 1513 . 10 . 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3139/88 of 12 October 1988 fixing the level of the intervention threshold for lemons for the 1988/89 marketing year in Spain production intended to be consumed fresh over the last five marketing years for which figures are available ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2238/88 (2), and in particular Article 16b (2) thereof, Having regard to Council Regulation (EEC) No 2285/88 of 19 July 1988 fixing an intervention threshold for the 1988/89 marketing year for lemons in Spain (3), Whereas Article 1 of Regulation (EEC) No 2285/88 lays down the criteria for fixing the intervention threshold for lemons in Spain ; whereas it is for the Commission to fix that intervention threshold by applying the percentage defined in paragraph 1 of that Article to the average HAS ADOPTED THIS REGULATION : Article 1 The intervention threshold for lemons for the 1988/89 marketing year, fixed by applying Article 1 of Regulation (EEC) No 2285/88 , shall be 69 590 tonnes. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 198 , 26. 7 . 1988 , p. 1 . 0 OJ No L 201 , 27. 7 . 1988, p. 1 .